TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00261-CV



                                      Anish Jhaveri, Appellant

                                                   v.

                                       Kelly McBeth, Appellee


      FROM DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-AG-06-000833, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant Anish Jhaveri perfected an appeal in a suit affecting the parent-child

relationship. Incident to that appeal, Jhaveri filed an affidavit of indigence in the trial court, seeking

to proceed without advance payment of costs. See Tex. R. App. P. 20.1(a)(2).

                Jhaveri has now filed a motion challenging the trial court’s order sustaining

appellee’s contest to his indigence. See id . R. 20.1(j)(1). Because more than ten days have elapsed

since the trial court signed the order, Jhaveri has also filed a motion for extension of time. See id.

R. 20.1(j)(2). Having reviewed the motion for extension of time and the arguments presented, we

grant the motion for extension of time and consider Jhaveri’s challenge timely filed.

                A clerk’s record and reporter’s record of the hearing on the contest, including copies

of all findings and any orders, shall be forwarded by the court reporter and trial court clerk,
respectively, to the Clerk of this Court for filing no later than three days from the date of this order.

See id. R. 20.1(j)(3). These records are to be provided without advance payment of costs. See id.

                It is ordered on August 15, 2014



Before Justices Puryear, Pemberton, and Field




                                                   2